DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Examiner’s Remarks
Claims 49-68 are pending in this application.  Applicants' arguments, filed 23 October 2020, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application


Status of Claims
Claims 49-68 are pending in this application.
Claims 58 and 60-64 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 May 2020.

Claims 49-57, 59, and 65-68 are examined.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The previous rejections of claims 49-57, 59, and 65-68 under 35 U.S.C. 103(a) as being unpatentable over the teachings of Bell, Galopin, Rennie, Furman, Haskel, Suares, and Lahanas are modified as follows, as necessitated by Applicant’s amendment filed 23 October 2020:
Claims 49, 50, 52, 53, 56, 57, 67, and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al. (“Bell”, WO 2007/019719, previously cited) in view of Galopin et al. (“Galopin", US 2006/0276667, previously cited), Haskel et al. (“Haskel”, US 2008/0089850, previously cited) and Rennie (US Patent 5,368,843, previously cited).
Regarding claims 49 and  57, Bell teaches N-substituted p-menthane carboxamides (page 1, 3rd paragraph, 1st sentence), which are compounds having a high cooling effect (page 3, 5th paragraph; see also compound of Formula 1 at page 1).  The compounds can be used to provide a cooling effect to skin in the form of creams or ointments (Abstract).  Example 2, at page 5, describes the preparation of A(i): N-2-pyridin-2ylethyl)p-menthanecarboxamide [(1 R,2S,5R)-2-isopropyl-5-methylN-(2-(pyridin-2-yl)ethyl)cyclohexanecarboxamide] (CAS Registry No. 847565-09- 7). Bell st paragraph).
Bell does not specifically teach the addition of the compound A(ii), and does not specifically teach the presence of a thickener.
Galopin teaches cooling compounds that provide a cooling sensation to the skin and are useful in a variety of products (paragraph [0002]).  The compounds are of Formula I (paragraph [0004]) and include N-(4-cyanomethylphenyl) p-menthanecarboxamide (Example 1) which is instant Compound A(ii) (CAS Registry No. 852379-28-3). The compounds have a surprisingly high cooling effect (up to 10 times higher than that of similar known compounds like menthol) (paragraphs [0015], [0017]).  The compounds may be used in combination with other cooling compounds known in the art [0019].
Rennie teaches a synergistic thickening system of a gum-type polymer, xanthan gum, and an acrylic-type polymer (e.g., abstract; col. 3, lines 3-7).  The thickening system shows synergistic thickening together with shear-thinning, thus providing good flow properties (e.g., col. 3, lines 18-21).  The thickening system may be used in personal products, such as creams and toothpastes (e.g., col. 6, lines 9-17).

Regarding amounts and ratios of A(i) and A(ii) (claims 49 (as amended), 50, 52, 53), Bell exemplifies 2.5%  of a 2% active solution (i.e., 0.05%; Examples 2, 6), and Galopin also exemplifies 2.5%  of a 2% active solution (i.e., 0.05%; Examples 2, 9), which results in 0.1% total active present, and a ratio of A(i) to A(ii) of 1:1.  Additionally, Haskel is in the field of compositions comprising combinations of sensates, including menthanecarboxamides (e.g., abstract, paragraph [0010]), comprising about 0.01 to about 0.3% of a first sensate, and about 0.01 to about 0.45% of a second sensate (e.g., paragraph [0022]).  Therefore, the skilled artisan would reasonably expect the amounts of each of the cooling compounds may be added together, with a reasonable expectation of success.  With respect to amounts of “higher than 0.1% by weight” (claim prima facie case of obviousness exists where the claimed ranges or amount do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, the ranges ““higher than 0.1% by weight” and “at least 0.11% by weight” are sufficiently close to 0.1% by weight as to be rendered obvious.
Regarding claim 56, the combined references do not specifically teach the addition of an antiperspirant and/or deodorant.  However, Haskel further teaches compositions comprising a first sensate and a second sensate (i.e. sensate being a cooling composition) (abstract, [0010]), wherein sensate compositions include menthol derivatives of cyclohexancarboxamide, menthoxypropanediol (Coolact™ 10) and any compositions not listed here but having the characteristics of sensates (e.g., paragraph [0010]).  Haskel teaches that such compositions may additional ingredients such as  antiperspirants, deodorants, etc. and have a cooling sensation on application to the body and methods of providing cooling to the body with the composition (e.g., paragraphs [0019, 0022-0023, 0026-0027, 0037]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include a deodorant in the composition of the combined references; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because adding additional ingredients antiperspirants, deodorants, etc. to a mixture of cooling agents for a similar purpose of making a cooling or sensate composition comprising a mixture of agents is within the purview of the skilled artisan and would yield predictable results. 
Regarding claim 67, Bell teaches its cooling compounds may be used in a variety of products, including skin creams (e.g., page 4, lines 1-4).
.

Claims 49-52, 53, 56, 57, and 66-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell in view of Galopin, Haskel, and Rennie as applied to claims 49, 50, 52, 53, 56, 57, 67, and 68 above, and further in view of Suares et al. (“Suares”, WO 00/62737, previously cited).
The inventions of Bell, Galopin, Haskel and Rennie are delineated above (see paragraph 7, above).  
Specifically regarding claims 51 and 66 (and more generally regarding the remaining claims), Haskel further teaches cooling agents are included in amounts of below 1% (e.g. about 0.01-0.3%) for the first component and 0.01-0.45% for the second component [0012], but does not specifically ratios of components within the claimed ranges, including about 1:4 to about 1:10.
Suares teaches compositions for providing a long lasting cooling effect on the skin, which include menthoxypropanediol (Abstract) and at page 2, second paragraph, that “New cooling agents are continuously being sought which exhibit improved properties. Attributes of interest are odorless, tastelessness, relatively low burning sensation and enhanced cooling effects." These compounds can be incorporated into cosmetic compositions (page 2, third paragraph). Specifically, menthoxypropanediol is disclosed to be a cooling enhancer in the composition (page 2, last line). The amounts of menthoxypropanediol can range from 0.0001 to 2%, 0.005to 1%, 0.01 to 0.5% or 0.05 to 0.2% (page 4, last paragraph). In combination with other cooling agents, the 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine ratios of cooling agents taught by Suares with the invention of the combined references, since doing so results in compositions having optimized ratios of amounts of cooling agents, as taught by Suares, and both compositions are in the field of compositions comprising cooling agents for application to skin.  A skilled artisan would know how to combine a known product and a known technique of formulating a cooling composition for a similar purpose of making a composition with a mixture cooling agents with predictable results. One of ordinary skill in the art would know how to optimize the ranges of Haskel and Suares, as the MPEP 2144.05 states “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” 

Claims 49, 50, 52-54, 56, 57, 67, and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell in view of Galopin, Haskel, and Rennie as applied to claims 49, 50, 52, 53, 56, 57, 67, and 68 above, and further in view of Furman (WO 93/23005, previously cited).
The inventions of Bell, Galopin, Haskel and Rennie are delineated above (see paragraph 7, above).  
Specifically regarding claim 54 (and more generally regarding the remaining claims), Bell does not specifically teach the composition is in the form of an emulsion.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Furman with Bell, Galopin, and Rennie, and formulate the composition of prior art in the form of an emulsion; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because emulsions are already known forms of composition with cooling agents, as taught by Furman.  Therefore, it would be within the purview of the skilled artisan to formulate an emulsion cooling composition for a similar purpose of making a composition with a mixture of cooling agents, with predictable results.

Claims 49, 50, 52, 53, 55-57, 67, and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell in view of Galopin, Haskel, and Rennie as applied to claims 49, 50, 52, 53, 56, 57, 67, and 68 above, and further in view of Lahanas et al. (“Lahanas”, US Patent 6,290,941, previously cited).
The inventions of Bell, Galopin, Haskel, and Rennie are delineated above (see paragraph 7, above).
Specifically regarding claim 55 (and more generally regarding the remaining claims), the combined references do not specifically teach the preparation is in the form of a roll-on.  However, since roll-on is a typical form of deodorant preparations, as taught by Lahanas (e.g., see col. 5, lines 8-9), it would be within the purview of the skilled artisan to formulate the preparation as a roll-on, with a reasonable expectation of success.

Claims 49, 50, 52, 53, 56, 57, 65, 67, and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell in view of Galopin, Haskel, and Rennie as applied to claims 49, 50, 52, 53, 56, 57, 67, and 68 above, and further in view of Klaveness et al. (“Klaveness”, US 2006/0161121).
The inventions of Bell, Galopin, Haskel, and Rennie are delineated above (see paragraph 7, above).
Specifically regarding claim 65 (and more generally regarding the remaining claims), Haskel further teaches its compositions may comprise additional ingredients such as vitamins (e.g., ), but does not specifically teach one of the vitamins delineated in instant claim 65 as amended.
However, Klaveness is in the field of topical compositions, and generally teaches typical vitamins include vitamins A and E (e.g., paragraph [0033]).  Therefore, since vitamins are suitable additional ingredients in cooling compositions, as taught by Haskel, and vitamins A and E are typical vitamins in topical formulations as taught by Klaveness, it would be within the purview of the skilled artisan to formulate the preparation with a vitamin such as vitamin A or vitamin E, with a reasonable expectation of success.

Claims 49 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al. (“Bell”, WO 2007/019719, previously cited) in view of Galopin et al. (“Galopin", US 2006/0276667, previously cited), Haskel et al. (“Haskel”, US 2008/0089850, previously cited) and Luke (US Patent 6,277,385).

The cited prior art does not specifically teach the limitation wherein the composition comprises a thickener which is xanthan gum as the only thickener.  However, Luke is in the field of topical cooling compositions including menthane carboxamides (e.g., abstract, col. 4, lines 43-46) and teaches useful components in its compositions include gellants and thickeners, such as xanthan gums (e.g., col. 20, lines 25-44).  Therefore, it would be within the purview of the ordinarily skilled artisan to include a thickener such as xanthan gum in the composition of the prior art, since said addition is already known to be useful in compositions comprising menthanecarboxamides, as taught by Luke.

Response to Arguments
Applicant's arguments filed 23 October 2020 have been fully considered but they are not persuasive.  
In response to Applicant’s argument that the exemplified amounts in Bell and Galopin are for application inside the mouth, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123 II.  Since Bell teaches its composition may also be used topically, e.g., as skin creams (e.g., abstract), and Galopin teaches application to the mouth or the skin (e.g., paragraph [0018]), the skilled artisan would reasonably expect the 
Regarding amounts, Applicant argues the Examiner has not explained why one of ordinary skill in the art would not employ a total concentration of components of only 0.05%.  However, it is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.  Additionally, Haskel teaches a combination of sensates, wherein the amount of each component is defined for each individual component, and encompasses amounts already taught by Bell and Galopin.  Therefore, this argument is not persuasive.  In response to Applicant’s argument that the claimed amounts are higher than those disclosed in the prior art, it is noted that a prima facie case of obviousness exists where the claimed ranges or amount do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, the ranges ““higher than 0.1% by weight” and “at least 0.11% by weight” are sufficiently close to 0.1% by weight as to be rendered obvious.
In response to Applicant’s argument that menthoxypropanediol is absent in the exemplified composition, it is again noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (citation above), and Bell specifically teaches that the compounds may be used in combination with other cooling compounds such as O-menthyl glycerine (CoolAct™ 10) (page 4, second paragraph), which is menthoxypropanediol.  

Regarding claim 59, it is noted that claim 59 is now rejected over Bell in view of Galopin and Haskel and further in view of Luke, as necessitated by Applicant’s amendment filed 23 October 2020.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Conclusion
No claims are allowed at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611